DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
 Response to Amendment
The amendments filed 8/4/2022 have been accepted. Claims 1-20 are still pending. Claims 1, 8, 15, and 20 are amended. Applicant’s amendments to the claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 6/6/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robins et al. (US PGPub 2017/0199695, hereafter referred to as Robins) in view of Enokida et al. (US PGPub 2002/0060867, hereafter referred to as Enokida) in view of McWilliams et al. (US PGPub 2008/0301256, hereafter referred to as McWilliams).
Regarding claim 1, Robins teaches a computer-implemented method comprising: initializing a plurality of segments (Abstract, states that the physical capacity of each drive is divided into sets of equal sized logical splits (segments)), for each of the plurality of disk drives, identifying one or more candidate segments from the plurality of segments (Paragraphs [0077]-[0081], describe the various methods of placing the RAIDS in the network which involve selecting splits that are based on a particular criteria), wherein each combination of identified candidate segments includes one candidate segment for each of the plurality of disk drives, selecting a combination from the one or more combinations of identified candidate segments having the smallest respective segment distance variance, and storing data on the plurality of disk drives according to the selected combination of identified candidate segments (Paragraph [0078]-[0079], describe the heuristic method of placing the RAIDS which uses soft and hard rules to determine which splits to use for which RAIDs. This can involve keeping them in the same positions/split level on different devices (candidate segments from each of the plurality of disk drives) to ensure uniform seek times (also ensuring the distance variance is 0 or close to zero for the splits used for a particular RAID). While it is not explicitly stated that finding a minimum distance variance is calculated and used to place the splits, the constraints used to assign the splits to particular RAIDs does ensure a minimum distance variance of the splits is taken into account when deciding as seek time and distance are related and ensuring uniform seek time will also correlate to a similar uniformity (minimum variance) in regards to distance). Robins does not teach initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives, and calculating a respective segment distance variance for one or more combinations of identified candidate segments.
Enokida teaches calculating a respective segment distance variance for one or more combinations of identified candidate segments, wherein the respective segment distance variance is calculated with respect to an average segment distance using the equation                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                            =
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    X
                                                    -
                                                    μ
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    , wherein δ2 is segment distance variance, X is a variable for all segment distances between two neighbor disks, N is the total number of segment distances calculated, and µ is the average segment distance calculated as a total number of segments on a disk divided by a code width (Paragraph [0050], states that the standard deviation for seek times is calculated and in Paragraph [0052]-[0053] used to determine skew values (candidate segments). While not technically called segment distance variance it is equivalent as the seek time is related to the distance of a particular segment. See US Patent 5,708,632 Fig. 5, 13, and 14 and US PGPub 2004/0148543 Fig. 14 and 15 for the relation. Since the calculation is using an average, the average is going to be dependent on the number of segments present and the code width/size of the segments. The equation presented is the equation used to calculate the variance (standard deviation squared) for any item. Paragraph [0050] shows that the equation in the claims is used to determine the standard deviation being looked at), selecting candidate segments based on segment distance variance (Paragraph [0052]-[0053], the standard deviations are used to determine skew values which determines the placement of tracks on the disk (candidate segments)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robins to specifically use the segment distance variance in its calculations when placing segments as taught in Enokida so as to ensure greater precision in disk drive operations and an increased efficiency of the disk drive (Enokida, Abstract). Robin and Enokida do not teach initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives.
McWilliams teaches initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives (Paragraph [1198] and [1431], states that lists of pages (segments) can exist meaning they would have to be initialized. These lists can be organized into sublists based on several factors including locations on physical devices and utilization of physical devices). Since both Robins/Enokida and McWilliams teach the use of segments it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Robins and Enokida to use lists to keep track of segments as taught in McWilliams so as to obtain the predictable result of initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives.
Regarding claim 2, Robins, Enokida, and McWilliams teach all the limitations to claim 1. Robins further teaches wherein each segments divides the storage space of the respective disk drive into a plurality of equally sized segments (Abstract, states that the splits are of equal size). McWilliams further teaches the use of segment lists (Paragraph [1198] and [1431], as stated to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Robins, Enokida, and McWilliams teach all the limitations to claim 1. Robins further teaches wherein the plurality of disk drives are a subset of disk drives included in a redundant array of independent disks (RAID) array (Abstract, the splits are part of RAID groups that are distributed across the system). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Robins, Enokida, and McWilliams teach all the limitations to claim 1. Robins further teaches further comprising removing the one or more identified candidate segments for each respective disk drive (Paragraphs [0091]-[0096], define the various kinds of splits which include: data, spare, unassigned, and reserved. This means that splits can be considered candidates can be assigned and therefore no longer a candidate for others or reserved for another purpose which would then also have then removed from consideration). McWilliams further teaches the use of segment lists (Paragraph [1198] and [1431], as stated to claim 1). The combination of and reason for combining are the same as those given in claim 1.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robins, Enokida, and McWilliams as applied to claims 1, 8, and 15 above, and further in view of Fekete et al. (US PGPub 2018/0018096, hereafter referred to as Fekete).
Regarding claim 3, Robins, Enokida, and McWilliams teach all the limitations of claim 1. Robins, Enokida, and McWilliams do not teach wherein identifying one or more candidate segments includes, for each of the plurality of disk drives, identifying one or more candidate segments having the least usage.
Fekete teaches wherein identifying one or more candidate segments includes, for each of the plurality of disk drives, identifying one or more candidate segments having the least usage (Paragraph [0062], describes the several of the factors that can be used when identifying candidate blocks which include least recently used). Since both Robins/Enokida/McWilliams and Fekete teach selecting candidates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Robins, Enokida, and McWilliams to also take the usage of a segment into account when identifying candidates as taught in Fekete to obtain the predictable result of wherein identifying one or more candidate segments includes, for each of the plurality of disk drives, identifying one or more candidate segments having the least usage.

Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8-20 are allowable.
	
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. The applicant argues that references do not teach the amended limitations to claim 1. The examiner respectfully disagrees. First, Enokida in Paragraph [0050] clearly shows the equation for standard deviation, which is the square root of the variance (the equation used in the claim). The equation shown in Enokida does not explicitly use the symbol for the mean but instead inserts the equation to calculate it into the equation for the standard deviation. As stated in the Advisory Action, the equation added to the claims is just the normal equation used to calculate variance. Since Enokida does show standard deviation (the square root of the variance) it therefore does show the variance and the limitations are still met. 
Regarding the argument about seek time’s dependency on code width/size, there are two references that both show how the distance and width/size of the segments relate to the seek time. Given that the size of the segments will determine where they are on the disk this will thus affect the seek time as this will affect the distance needed to be covered. 
Regarding applicant’s argument that there is no reason to combine and that the combination would render the references inoperable for their purpose, the applicant does not state how they would be rendered inoperable for their intended or why one of ordinary skill would nod modify the teachings. As stated by the applicant, both references are looking to do the same thing. Robins is looking to ensuring distance between data in a RAID configuration is as close as possible and Enokida is looking at data on an individual drive. The teachings do not conflict and one of ordinary skill would see reason to combine the references as stated in the rejection to claim 1. Therefor the rejection still holds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132